Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 08/29/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Warsaw et al. (U.S. PAT. 8,874,097, hereinafter “Warsaw”) in view of Zhao (U.S. PAT. 9,159,013, hereinafter “Zhao”).

Consider claim 1, Warsaw teaches an electronic device (106) comprising: a communication circuit (206, 208); at least one processor (210. 212) electrically connected to the communication circuit (fig. 2, col. 5 lines 49-62); and a memory (214, 216) electrically connected to at least one processor, wherein the memory is configured to store, when executed, instructions that cause at least one processor to: receive, from a first electronic device, first information indicating a state of the first electronic device through the communication circuit (fig. 10, col. 11 line 30 through col. 12 line 4), and control an output device functionally connected to at least one processor to output state information of the first electronic device based on the first information (fig. 10, col. 11 lines 30-60).
Warsaw does not explicitly show that a state of the first electronic device through the communication circuit after a booting of the first electronic device is initiated and before the booting thereof is completed.
In the same field of endeavor, Zhao teaches a state of the first electronic device through the communication circuit after a booting of the first electronic device is initiated and before the booting thereof is completed (col. 13, lines 1-20 i.e., When the electronic device 100 is powered ON, as shown at state 402, in one embodiment the control circuit 108 of the electronic device 100 accesses 403 the memory 118 of the RFID tag 113 to retrieve the device personalization information 404 during its boot sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, a state of the first electronic device through the communication circuit after a booting of the first electronic device is initiated and before the booting thereof is completed, as taught by Zhao, in 

Consider claim 2, Warsaw further teaches wherein the first information includes at least one of a state in which the first electronic device is being currently booted, a state which the booting of a first communication circuit included in the first electronic device is completed, or a state in which a second communication circuit included in the first electronic device is being currently booted (col. 11, lines 19-29 i.e., a boot state is displayed on a display throughout at least a part or all of a duration taken to completely operate a cellular processor; and an Land Mobile Radio (LMR) wireless state is also displayed).  

Consider claim 6, Warsaw further teaches wherein the state information of the first electronic device includes at least one of information about a normal booting state designated for the first electronic device, information about an abnormal booting state, information about a booting process, or additional information required for the booting (col. 11, lines 19-29).

Consider claim 7, Zhao further teaches wherein the memory further stores, when executed, instructions that cause at least one processor to receive second information about the state of the first electronic device through the communication circuit when a booting of a second communication circuit included in the first electronic device is completed or when the booting of the first electronic device is completed, and control the output device to output information about the state of the first electronic device on the basis of the second information (fig. 10, col. 11 line 30 through col. 12 line 4).  

Consider claim 8, Warsaw teaches an electronic device (106) comprising: a communication circuit (206, 208); at least one processor (210. 212) electrically connected to the communication circuit (fig. 2, col. 5 lines 49-62); and a memory (214, 216) electrically connected to at least one processor, wherein the memory is configured to store, when executed, instructions that cause at least one processor to transmit first information about a state of the electronic device through the communication circuit (fig. 10, col. 11 line 30 through col. 12 line 4).
Warsaw does not explicitly show that a state of the electronic device through the communication circuit after a booting of the electronic device is initiated and before the booting of the electronic device is completed.
In the same field of endeavor, Zhao teaches a state of the electronic device through the communication circuit after a booting of the electronic device is initiated and before the booting of the electronic device is completed (col. 13, lines 1-20 i.e., When the electronic device 100 is powered ON, as shown at state 402, in one embodiment the control circuit 108 of the electronic device 100 accesses 403 the memory 118 of the RFID tag 113 to retrieve the device personalization information 404 during its boot sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, a state of the electronic device through the communication circuit after a booting of the electronic device is initiated and before the booting of the electronic device is completed, as taught by Zhao, in order to improve system and techniques for configuring and personalizing computer devices.

Consider claim 9, Warsaw further teaches wherein the communication circuit includes a first communication circuit and a second communication circuit, the first information is transmitted through the first communication circuit, and the first information indicates at least one of a state in which the electronic device is being currently booted, a state in which the booting of the first communication circuit is completed, or a state in which the second communication circuit is being currently booted (col. 11, lines 19-29 i.e., a boot state is displayed on a display throughout at least a part or all of a duration taken to completely operate a cellular processor; and an Land Mobile Radio (LMR) wireless state is also displayed).  

Consider claim 12, Warsaw further teaches wherein, when the electronic device is rebooted, at least one processor is configured to store information related to the rebooting in the memory, and includes the information related to the rebooting in the first information (col. 7, lines 22-45).  

Consider claim 13, Warsaw further teaches wherein the communication circuit includes a first communication circuit and a second communication circuit, the first information is transmitted through the first communication circuit, and a booting order of the first communication circuit is ahead of a booting order of the second communication circuit in a booting order of the electronic device (col. 11, lines 19-29).  

Consider claim 14, Warsaw further teaches wherein the communication circuit includes a first communication circuit and a second communication circuit, the first information is transmitted through the first communication circuit, and a time required for 

Consider claim 15, Zhao further teaches wherein the communication circuit includes a first communication circuit and a second communication circuit, and the memory further stores, when executed, instructions that cause at least one processor to transmit second information about the state of the electronic device through the first communication circuit or the second communication circuit when a booting of the second communication circuit is completed or when the booting of the electronic device is completed (col. 13, lines 1-20).

5.	Claims 3-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Warsaw in view of Zhao and further in view of Wang (U.S. PUB. 2013/0178160).

Consider claim 3, Warsaw and Zhao in combination fail to teach wherein the first communication circuit of the first electronic device is a Bluetooth low energy (BLE) communication circuit, and the second communication circuit of the first electronic device is a Wi-Fi communication circuit.
However, Wang teaches wherein the first communication circuit of the first electronic device is a Bluetooth low energy (BLE) communication circuit, and the second communication circuit of the first electronic device is a Wi-Fi communication circuit (fig. 1, page 2 [0019]).


Consider claim 4, Wang further teaches wherein the first information is included in an advertising packet according to the BLE communication of the first electronic device, and the first information is configured to be transmitted in response to loading of the BLE communication driver during a booting process of the first electronic device (claim 1).  

Consider claim 5, Wang further teaches wherein the communication circuit includes a BLE communication circuit and a Wi-Fi communication circuit, and the first information is received through the BLE communication circuit (fig. 1, page 2 [0019]) and claim 11).  

Consider claim 10, Warsaw and Zhao in combination fail to teach wherein the communication circuit includes a first communication circuit and the first communication circuit is a BLE communication circuit, and the first information is included in an advertising packet according to BLE communication and transmitted.
However, Wang teaches wherein the communication circuit includes a first communication circuit and the first communication circuit is a BLE communication circuit, and the first information is included in an advertising packet according to BLE communication and transmitted (fig. 1, page 2 [0019]).


Consider claim 11, Wang further teaches wherein the first information is configured to be transmitted in response to loading of the BLE communication driver (page 2 [0019]).  

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649